Citation Nr: 0507592	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left arm 
disorder.

4.  Entitlement to service connection for a right hip 
condition, to include as secondary to the service-connected 
right foot disability.

5.  Entitlement to service connection for a jaw and facial 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 and January 2001 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received at the Board in March 2005, the 
veteran requested that she be scheduled for a Board 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a Board videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




